DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 14, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotier et al. (US 20160123745 A1) hereinafter Cotier.
Regarding claim 1, Cotier teaches  An apparatus comprising at least one processor; and at least one memory including computer program code (5302 in Fig. 53); the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: render virtual sound scenes defined by a spatial audio content to a user in a first mode, wherein a current virtual sound scene is selected based on a current point-of-view of the user (“the SI module 302 can use three-dimensional sounds to identify and announce IOIs.” And “The user will perceive the sound as originating from the same physical location (or locations) that, in turn, is associated with the item of interest, e.g., by perceiving a sound associated with a store as emanating 
Regarding claim 3, Cotier teaches the apparatus of claim 1, Cotier further teaches the apparatus further comprising wherein a point-of-view is a combination of location and orientation (first case and second case in ¶[0318]), and wherein determining, at least in part, a sequence of notional points-of-view of the user in dependence upon the spatial audio content respectively determines at least locations for the notional points-of-view of the user (“In a fourth case, both the location of an IOI and the user may be in motion during the delivery of the audio information.” in ¶[0318]).
Regarding claim 4, Cotier teaches the apparatus of claim 3, Cotier further teaches the apparatus further comprising wherein a current point-of-view of the user respectively determines a current orientation for the notional points-of-view of the user (“In a first case, a user may listen to a three-dimensional sound that describes (or otherwise relates to) a fixed-position entity, as the user passes the entity in a vehicle of any type (e.g., on a train).  For example, the user may listen to a message that describes Seattle's Space Needle tower as the user is traveling as a passenger in a car, in any direction relative to the Space Needle.  In a second case, the may listen to a three-dimensional sound that describes (or otherwise relates to) a fixed-position entity, as the user stands still, but nevertheless moves his or her head about, such that the position of the user's left and right ears are changing relative to the location of the fixed-position entity.  In a third case, a user may listen to a three-dimensional 
Regarding claim 5, Cotier teaches the apparatus of claim 1, Cotier further teaches the apparatus further comprising wherein the spatial audio content comprises, in a playlist, first spatial audio content and second spatial audio content, wherein the first spatial audio content enables rendering to the user a first virtual sound scene defined based on the first spatial audio content and selected based on a notional or current point-of-view of the user; wherein the second spatial audio content enables rendering to the user a second virtual sound scene defined based on the second spatial audio content and selected based on a notional or current point-of-view of the user (“the user may select an IOI in any manner after hearing it announced.  For example, the user may issue the voice instruction "take me there" or "more information" after hearing about Jane's coffee shop.  Or the user may select the IOI by turning his or her focus of attention towards the perceived location of the IOI (e.g., based on the perceived location of the three-dimensional sound which announces this IOI).  The user may perform this task, for instance, by turning his head or body or user device 106 directly towards the perceived location of the IOI.  Or the user may select the IOI via an appropriate menu provided by the user device 106.” in ¶[0307]).
Regarding claim 14, claim is rejected for being the method comprising at least the same elements and performing at least the same functions and comprising at least the same elements comprised in the apparatus of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 16, claim is rejected for being the method comprising at least the same elements and performing at least the same functions and comprising at least the same elements comprised in the apparatus of allowed claim 3 (see reasons for allowance of claim 3 above).

Regarding claim 18, claim is rejected for being the method comprising at least the same elements and performing at least the same functions and comprising at least the same elements comprised in the apparatus of allowed claim 5 (see reasons for allowance of claim 5 above).
Regarding claim 20, claim is rejected for being the non-transitory computer readable medium comprising program instructions stored thereon for performing at least the same functions and comprising at least the same elements of the apparatus of allowed claim 1 (see rejection of claim 1 abvoe).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 6-13, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotier et al. (US 20160123745 A1) hereinafter Cotier.
Regarding claim 2, Cotier teaches the apparatus of claim 1, Cotier further teaches the apparatus further comprising wherein the first mode enables N Degrees of Freedom mediated reality where N=6 or 3 (“In a fourth case, both the location of an IOI and the user may be in motion during the delivery of the audio information.” in ¶[0318]) and the second mode enables M Degrees of Freedom mediated reality where M= 3 or 0 (“In a second case, the may listen to a three-dimensional sound that describes (or otherwise relates to) a fixed-position entity, as the user stands still, but nevertheless moves his or her head about, such that the position of the user's left and right ears are changing relative to the location of the fixed-position entity.” in ¶[0318]), Cotier does not specifically disclose that the number of degrees of freedom in both modes is represented by M<N however, 
Since it is known in the art of virtual audio scenes to have degrees of freedom represented by either orientation or position relative to a virtual audio source, and since Cotier teaches both the orientation degrees of freedom and positional degrees of freedom in representing the audio scenes (¶[0318]), and since the orientation degrees are usually from 0 to 3 by definition (orientation to a virtual audio source in a 3D space can be from 0 direction to 3 dimensional direction), and the positional degrees of freedom are also 0 to 3 by definition, if combined will produce both orientation and position degrees of freedom of 6).
An ordinary skilled in the art would be motivated to modify Cotier to limit the degrees of freedom as required by design,

Regarding claim 6, Cotier teaches the apparatus of claim 5, Cotier further teaches the apparatus further comprising in the second mode: determine a first set of one or more notional points-of-view of the user for the first spatial audio content; … render first virtual sound scenes defined based on the first spatial audio content to the user, wherein the first virtual sound scenes are selected based on one or more notional points-of-view of the user from the determined first set of one or more notional points-of-view of the user, …. wherein the selected one or more notional points-of-view of the user from the determined first set of one or more notional points-of-view of the user define a first trajectory of a virtual user through a first sound space (“In block 4404, the SI module 302 determines a current location of a user along a route, within the space.  In block 4406, the SI module 302 generates a three-dimensional sound.  The three-dimensional sound creates a perception, by the user, that the three-dimensional sound emanates from at least one particular location within the space.” in ¶[0312] and “For example, in some cases, the system 102 can pre-compute a dynamic sound for at least one predicted trajectory; each such trajectory defines some type of expected relative movement between a listener and the IOI, due to: (a) the movement of the listener in space; or (b) the movement of the IOI in space; or (c) the movement of both the listener and the IOI.” in ¶[0323]),
Cotier does not specifically disclose the apparatus further comprising a second audio scene for as second trajectory however, 
Since Cotier teaches producing an audio scene for all possible trajectories in the 3D space (“For example, in some cases, the system 102 can pre-compute a dynamic sound for at least one predicted trajectory; each such trajectory defines some type of expected relative movement between a listener and the IOI, due to: (a) the movement of the listener in space; or (b) the movement of the IOI in space; or (c) the movement of both the listener and the IOI.” in ¶[0323]), 

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cotier. 
Regarding claim 7, Cotier as modified teaches the apparatus of claim 6, Cotier further teaches the apparatus further comprising enable varying the first trajectory and/or the second trajectory (“The above manner of operation can be expanded to account for different scenarios.  For example, the system 102 can pre-compute different dynamic three-dimensional sounds to take account for different train speeds, different fixed head orientations (e.g., indicating whether the user is looking straight ahead during the delivery of the message, or looking out the window, etc.), and so on.” in ¶[0324]).
Regarding claim 8, Cotier as modified teaches the apparatus of claim 7, Cotier further teaches the apparatus further comprising wherein enable varying the first trajectory and/or the second trajectory is user controlled during rendering the virtual sound scenes defined based on the spatial audio content to the user, and/or wherein enable varying the first trajectory and/or the second trajectory is automatically controlled to vary a trajectory with a subsequent rendering of the same content (“FIG. 45 shows a process 4502 that describes one manner in which the path guidance module 420 may use the three-dimensional sounds to guide the user along a desired route.  In block 4504, the path guidance module 420 determines a current direction in which the user is headed.  In block 4506, the path guidance module 420 identifies a desired direction in which the user is expected to be headed.  In block 4508, the path guidance module 420 determines a difference between the current direction and the desired direction, to provide deviation information.” in ¶[0313]).
Regarding claim 9, Cotier as modified teaches the apparatus of claim 6, Cotier further teaches the apparatus further comprising wherein the spatial audio content is associated with metadata comprising at least a first parameter, wherein the first trajectory and/or the second trajectory is based 
Regarding claim 10, Cotier as modified teaches the apparatus of claim 6, Cotier further teaches the apparatus further comprising wherein the first trajectory (“IG. 45 shows a process 4502 that describes one manner in which the path guidance module 420 may use the three-dimensional sounds to guide the user along a desired route.  In block 4504, the path guidance module 420 determines a current direction in which the user is headed.  In block 4506, the path guidance module 420 identifies a desired direction in which the user is expected to be headed.  In block 4508, the path guidance module 420 determines a difference between the current direction and the desired direction,” in ¶[0313]), Cotier does not specifically disclose the apparatus further comprising and/or the second trajectory is based on both the first spatial audio content and the second spatial audio content however, 
Since Cotier teaches selecting a first trajectory (see rejection above), and since Cotier also teaches the ability of selecting endless combination of trajectories in a 3D space (see rejection above),
	An ordinary skilled in the art would be motivated to modify Cotier to select a second trajectory for the benefit of improving the versatility of the apparatus.

three-dimensional sound information” in ¶[0322]).
	Regarding claim 12, Cotier as modified teaches the apparatus of claim 6, Cotier does not specifically disclose wherein a last portion of the first trajectory and a first portion of the second trajectory results in a last portion of the first spatial audio content, rendered according to the last portion of the first trajectory, being stylistically similar to the first portion of the second spatial audio content, rendered according to the first portion of the second trajectory, wherein stylistic similarity is determined based on clustering within a parameter space, wherein parameters of the parameter space are selected from one or more of: spectral frequencies; pitch; key; melody; instrumentation; voice; mood; sound object timbre, style however, 
	Since Cotier teaches creating audio scenes for a selected trajectory (see rejection above), and since switching from one trajectory to another is also taught by Cotier (see rejection above), the only remaining limitation left is the stylistic changing of the audio scene reproduced by each trajectory, which is a designer’s choice especially since it does not produce any unexpected results.
	Regarding claim 13, Cotier as modified teaches the apparatus of claim 6, Cotier further teaches the apparatus further comprising change a last portion of the first trajectory; change a first portion of the second trajectory; change the first spatial audio content; or change the second spatial audio content 
Regarding claim 15, claim is rejected for being the method comprising at least the same elements and performing at least the same functions and comprising at least the same elements comprised in the apparatus of allowed claim 2 (see reasons for allowance of claim 2 above).
Regarding claim 19, claim is rejected for being the method comprising at least the same elements and performing at least the same functions and comprising at least the same elements comprised in the apparatus of allowed claim 6 (see reasons for allowance of claim 6 above).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMMAR T HAMID/Examiner, Art Unit 2654